Exhibit 10.44

[eximage1.jpg]
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
Pursuant to the Allergan, Inc. 2011 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the individual listed below
(“Participant”), an option to purchase the number of shares of the Company’s
common stock, par value US$0.01 per share (“Stock”), set forth below (the
“Shares”) at the price set forth below (the “Option”). The Option is subject to
all of the terms and conditions set forth in this Non-Qualified Stock Option
Grant Agreement for Non-Employee Directors (this “Grant Agreement”), in the
Terms and Conditions for Non-Employee Directors attached hereto as Exhibit A
(the “Terms”), in the Country-Specific Terms, if any, for Participant’s country
attached hereto as Exhibit B (the “Country-Specific Terms”), and in the Plan
attached hereto as Exhibit C, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Agreement.
Participant:
 
Grant Date:
 
Grant Price:
 
Number of Options Granted:
 
Expiration Date:
 

Vesting Schedule:
Subject to the terms and conditions of the Plan, this Grant Agreement, the
Terms, and the Country-Specific Terms, as applicable, the Option shall vest and
become exercisable on the earlier of:

(i)
the first anniversary of the grant date, or

(ii)
the first stockholder meeting held in ________ at which one or more members of
the Board are standing for re-election.

Except as provided in Sections 3.2 or 3.5 of the Terms, in the Country-Specific
Terms, if applicable, as otherwise provided by the Administrator or as set forth
in a Written Agreement (as defined in the Terms) between the Company and
Participant, in no event shall the Option vest and become exercisable for any
additional shares of Stock following Participant’s Termination of Service (as
defined in the Terms).
All decisions and interpretations of the Administrator arising under the Plan,
this Grant Agreement, the Terms, or the Country-Specific Terms, if applicable,
or relating to the Option shall be binding, conclusive and final.
ALLERGAN, INC.
By:
 
Print Name:
 
Title:
 






1



--------------------------------------------------------------------------------




Attachments:    Terms and Conditions for Non-Employee Directors (Exhibit A)
Country-Specific Terms (Exhibit B)
Allergan, Inc. 2011 Incentive Award Plan (Exhibit C)
Allergan, Inc. 2011 Incentive Award Plan Prospectus (Exhibit D)

2    

--------------------------------------------------------------------------------




EXHIBIT A TO THE NON-QUALIFIED STOCK OPTION GRANT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


TERMS AND CONDITIONS


February 2014


Pursuant to the Non-qualified Stock Option Grant Agreement (the “Grant
Agreement”) to which these Terms and Conditions (the “Terms”) are attached,
Allergan, Inc. (the “Company”) granted to the participant (“Participant”)
specified on the Grant Agreement an option under the Allergan, Inc. 2011
Incentive Award Plan (the “Plan”) to purchase the number of shares of the
Company’s common stock, par value US$0.01 per share (“Stock”), indicated in the
Grant Agreement, subject to the terms and conditions of the Grant Agreement, the
Terms, the Plan attached to the Grant Agreement as Exhibit C and the
Country-Specific Terms, if any, for Participant’s country attached to the Grant
Agreement as Exhibit B (the “Country-Specific Terms”). Any reference herein to
the Terms shall include the Country-Specific Terms.


I.GENERAL
1.1.    Defined Terms. Wherever the following terms are used herein they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Agreement, or if not defined therein, the Plan.
“Termination of Service” shall mean the time when a Participant ceases to be a
Non-Employee Director for any reason, including, without limitation, a
termination by resignation, failure to be elected, death or retirement, but
excluding terminations where Participant simultaneously commences or remains in
employment or service with the Company or any Affiliate.
“Written Agreement” shall mean any written agreement between the Company and
Participant or any written policy approved by the Administrator that applies to
Participant.
1.2.    Incorporation of Terms of Plan. The Option (as defined in Section 2.1
below) is also subject to the terms and conditions of the Plan, which are
incorporated herein by reference.
II.    GRANT OF OPTION
2.1.    Grant of Option. Effective as of the grant date specified on the Grant
Agreement (the “Grant Date”), the Company irrevocably grants to Participant an
option (the “Option”) to purchase any part or all of the share of Stock
specified on the Grant Agreement, subject to the terms and conditions set forth
in the Plan and the Terms.
2.2.    Exercise Price. The exercise price payable for the shares of Stock
subject to the Option shall be as set forth in the Grant Agreement, without
commission or other charge. In addition to the exercise price, Participant shall
be responsible for any Tax-Related Items, as defined in Section 4.5(a) of the
Terms.
III.    PERIOD OF EXERCISABILITY

A-1



--------------------------------------------------------------------------------




3.1.    Commencement of Exercisability.
(a)    Subject to Sections 3.3 and 3.4, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Agreement and Sections 3.2 and 3.5, or at such earlier times as are set forth in
a Written Agreement between the Company and Participant.
(b)    Except as provided in Sections 3.2 and 3.5, in the Country-Specific
Terms, as applicable, as otherwise provided by the Administrator or as set forth
in a Written Agreement between the Company and Participant, the unvested and
unexercisable portion of the Option shall terminate immediately upon
Participant’s Termination of Service.
3.2.    Acceleration of Vesting and Exercisability. Notwithstanding anything to
the contrary in Section 3.1 or the Grant Agreement, if Participant’s Termination
of Service occurs by reason of Participant’s death or permanent and total
disability (within the meaning of Code Section 22(e)(3)), then the Option shall
become fully vested and exercisable immediately prior to Participant’s
Termination of Service.
3.3.    Duration of Exercisability. The Option shall become vested and
exercisable for the shares of Stock in one or more installments as specified in
Section 3.1, subject to acceleration as provided in Section 3.2 or Section 3.5,
the Country-Specific Terms, as applicable, or pursuant to the Plan, or any other
Written Agreement between the Company and Participant. Each such installment
that becomes vested and exercisable shall remain vested and exercisable until it
becomes unexercisable under Section 3.4 or Section 3.5, as applicable.
3.4.    Expiration of Option. Subject to the Country-Specific Terms, as
applicable, the Option shall terminate and shall not be exercised after the
first to occur of the following events:
(a)    the expiration of ten years from the Grant Date;
(b)    unless Participant served as a Director of the Company for a period of at
least six years prior to the Grant Date, the expiration of three months
following the date of Participant’s Termination of Service by reason of
voluntary resignation or removal for cause; or
(c)    unless Participant served as a Director of the Company for a period of at
least six years prior to the Grant Date, the expiration of twelve months
following the date of Participant’s Termination of Service by reason of
Participant’s death or permanent and total disability (within the meaning of
Code Section 22(e)(3).
In the event Participant has served as a Director for a period of at least six
years prior to the Grant Date, the Option shall expire ten years after the Grant
Date.


3.5.    Effect of Change in Control. Notwithstanding anything to the contrary in
Sections 3.1 through 3.4 or the Grant Agreement, in the event of a Change in
Control, the following provisions shall apply:
(a)    If (i) the successor or surviving entity (or any affiliate thereto)
assumes the Option (or permits the Option to remain outstanding) or replaces the
Option with an option to acquire stock in such successor or surviving entity (or
any affiliate thereto) (any such replacement award, a “Substitute Award”) and
(ii) any assumption or replacement described in (i) satisfies the requirements
set forth in U.S. Treasury

A-2    

--------------------------------------------------------------------------------




Regulation section 1.409A-1(b)(5)(v)(D), the Option or Substitute Award shall
remain outstanding and be governed by their respective terms and the provisions
set forth in the Plan.
(b)    If the successor or surviving entity (or any affiliate thereto) does not
assume or replace the Option (or permit the Option to remain outstanding) as
provided in Section 3.5(a), the Option shall become fully vested and exercisable
immediately prior to the occurrence of such Change in Control and shall remain
outstanding until the Change in Control, subject to the Administrator’s
discretion to take any action with respect to the Option permitted under Section
14.2 of the Plan.
IV.    EXERCISE OF OPTION
4.1.    Person Eligible to Exercise. Except as provided in Sections 5.2(b),
during Participant’s lifetime, only Participant may exercise the Option or any
portion thereof. After Participant’s death, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.4 or Section 3.5 (as applicable), be exercised by Participant’s
personal representative or by any person empowered to do so under Participant’s
will or under the then applicable laws of descent and distribution.
4.2.    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.4 or Section 3.5, as applicable.
4.3.    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised by delivery (in such manner as the Company shall specify from time
to time, including electronic transmission) to the Secretary of the Company (or
any third party administrator or other person or entity designated by the
Company) of all of the following prior to the time when the Option or such
portion thereof becomes unexercisable under Section 3.4 or Section 3.5, as
applicable:
(a)    An exercise notice in a form specified by the Administrator, including
through such electronic platforms as may be approved by the Company, indicating
that Participant is electing to exercise the Option or a portion thereof, such
notice complying with all applicable rules established by the Administrator;
(b)    The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including full
payment of all applicable Tax‑Related Items (as defined in Section 4.5(a)),
which may be in one or more of the forms of consideration permitted under
Section 4.4; and
(c)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.
Notwithstanding the foregoing, the Company shall have the right to specify all
conditions of the manner of exercise, which conditions may vary by country and
which may be subject to change from time to time.
4.4.    Method of Payment. Payment of the exercise price and any Tax-Related
Items shall be by any of the following, or a combination thereof, at
Participant’s election:
(a)    Cash (including cash deposit or deposit of other acceptable consideration
into a brokerage account);

A-3    

--------------------------------------------------------------------------------




(b)    check;
(c)    to the extent permitted under applicable laws, delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate exercise price and any Tax-Related
Items (as defined in Section 4.5(a)); provided, that payment of such proceeds is
then made to the Company upon settlement of such sale;
(d)    if Participant resides in the U.S.: through the delivery of shares of
Stock which have been owned by Participant for such period of time as may be
necessary to avoid adverse accounting consequences, duly endorsed for transfer
to the Company with a Fair Market Value on the date of exercise equal to the
aggregate exercise price and any Tax-Related Items (as defined in Section
4.5(a)) of the Option or exercised portion thereof;
(e)    to the extent permitted by the Administrator, through the delivery of
other lawful consideration; or
(f)    any combination of the foregoing.
The Company may, in is discretion, specify that payment shall be made solely by
one or more than one of the methods described in Section 4.4(a) though (e).
4.5.    Taxes.
(a)    Regardless of any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”), Participant acknowledges that
the ultimate liability for all Tax-Related Items is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company.
Participant further acknowledges that the Company (i) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option grant, including, but not limited to, the grant,
vesting or exercise of the Option, the subsequent sale of shares of Stock
purchased pursuant to such exercise, and the receipt of any dividends; and (ii)
does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if
Participant becomes subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company or its agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:
(i)    withholding from Participant’s wages or other cash compensation payable
to Participant by the Company; or

A-4    

--------------------------------------------------------------------------------




(ii)    withholding from proceeds of the sale of shares of Stock purchased upon
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or
(iii)    withholding in shares of Stock to be issued upon exercise of the
Option.
(c)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, Participant is deemed to have been issued the full number of shares of
Stock subject to the exercised Option, notwithstanding that a number of the
shares of Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of Participant’s participation in the Plan.
(d)    Participant shall pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares of Stock, if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items.
4.6.    Conditions to Issuance of Stock. The shares of Stock deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued shares or issued shares which have then been reacquired
by the Company. Such shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any shares of Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:
(a)    The admission of such shares to listing on all stock exchanges on which
such Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
under any state, federal, foreign or local law or under rulings or regulations
of the U.S. Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its sole and absolute
discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any state, federal,
foreign or local governmental agency which the Administrator shall, in its sole
and absolute discretion, determine to be necessary or advisable;
(d)    The receipt by the Company of full payment for such shares, which may be
in one or more of the forms of consideration permitted under Section 4.4 as well
as the payment of any Tax-Related Items pursuant to Section 4.5; and
(e)    The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.
4.7.    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of any part of the Option unless and
until such shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
shares are issued, except as provided in Section 14.2 of the Plan.

A-5    

--------------------------------------------------------------------------------




V.    OTHER PROVISIONS
5.1.    Administration. The Administrator shall have the power to interpret the
Plan and the Terms and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Terms or the Option. In its sole and absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Administrator under the Plan and the Terms, subject to Section
13.2 of the Plan.
5.2.    Limited Transferability.
(a)    Subject to Section 5.2(b), the Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution. Neither the Option nor any interest or right therein or part
thereof shall be liable for Participant’s debts, contracts or engagements or the
debts, contracts or engagements of Participant’s successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
(b)    Notwithstanding any other provision of the Terms, if Participant resides
in the U.S. and the Administrator consents, Participant may transfer the Option
to one or more “Permitted Transferees” (as defined in the Plan), subject to the
following terms and conditions:
(i)    the Option shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution;
(ii)    the Option shall continue to be subject to all the terms and conditions
of the Plan and the Terms, as amended from time to time, as applicable to
Participant (other than the ability to further transfer the Option); and
(iii)    Participant and the Permitted Transferee execute any and all documents
requested by the Company, including, without limitation, documents to (A)
confirm the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under applicable federal and
state securities laws, and (C) evidence the transfer.
(c)    Unless transferred to a Permitted Transferee in accordance with Section
5.2(b), during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion thereof during Participant’s lifetime. After the death of Participant,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.4 or Section 3.5, as applicable, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

A-6    

--------------------------------------------------------------------------------




5.3.    Nature of Grant. In accepting the grant of the Option, Participant
acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Administrator;
(d)    Participant is voluntarily participating in the Plan;
(e)    the Option and the shares of Stock subject to the Option are not intended
to replace any pension rights;
(f)    nothing in the Plan or the Terms shall confer upon Participant any right
to continue in service as a member of the Board of Directors of the Company or
any Affiliate or shall interfere with or restrict in any way the rights of the
Company or its stockholders to remove Participant from the Board at any time in
accordance with the provisions of applicable law;
(g)    if Participant exercises the Option and obtains shares of Stock, the
value of those shares purchased upon exercise may increase or decrease in value,
even below the exercise price;
(h)    if the underlying shares of Stock do not increase in value, the Option
will have no intrinsic value;
(i)    the future value of the underlying shares of Stock is unknown and cannot
be predicted;
(j)    no claim or entitlement to compensation or damages shall arise from
termination of the Option resulting from Participant’s Termination of Service
(for any reason whatsoever), and as a condition to receiving the Option grant,
Participant irrevocably agrees (i) never to institute any claim against the
Company or any other Affiliate in the event of any such termination of the
Option, (ii) to waive his or her ability, if any, to bring any such claim, and
(iii) to release the Company and all other Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and to execute any and all
documents necessary to request dismissal or withdrawal of such claims;
(k)    if Participant resides outside of the U.S., the following additional
provisions shall apply:
(i)    the Option and the shares of Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company, and which is outside the scope of
Participant’s employment contract, if any;

A-7    

--------------------------------------------------------------------------------




(ii)    except as explicitly provided pursuant to the terms of a written benefit
plan maintained by the Company or any Affiliate, the Option and the shares of
Stock subject to the Option are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any other Affiliate; and
(iii)    Participant acknowledges and agrees that neither the Company nor any
other Affiliate shall be liable for any foreign exchange rate fluctuation
between Participant’s local currency and the U.S. dollar that may affect the
value of the Option or of any amounts due to Participant pursuant to the
settlement of the Option or the subsequent sale of any shares of Stock acquired
upon settlement.
5.4.    Data Privacy. This Section 5.4 applies to Participant only if
Participant resides outside of the U.S. If Participant resides outside the U.S.,
then Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in these Terms and any other Option grant materials by and among, as
applicable, the Company and its Affiliates for the purpose of implementing,
administering and managing Participant’s participation in the Plan.
Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of the Option or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).
Participant understands that Data will be transferred to Fidelity Stock Plan
Services, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, Fidelity Stock Plan
Services, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. , Further, Participant understands that he
or she is providing the consents herein on a purely voluntary basis. If
Participant does not consent, or if Participant later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Participant Options or other equity awards or administer or maintain such
awards. Therefore, Participant understands that refusing or

A-8    

--------------------------------------------------------------------------------




withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.
5.5.    Shares to Be Reserved. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of the Terms.
5.6.    Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the local postal service, addressed as follows:
If to the Company:
Allergan, Inc.
Attention: General Counsel
2525 Dupont Drive
Irvine, California 92612

If to Participant:
To Participant’s most recent address then on file in the Company’s personnel
records.

By a notice given pursuant to this Section 5.6, either party may thereafter
designate a different address for notices to be given to that party. Any notice
which is required to be given to Participant shall, if Participant is then
deceased, be given to the person entitled to exercise the Option pursuant to
Section 4.1 by written notice under this Section 5.6.
5.7.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Terms.
5.8.    Governing Law; Venue. The Terms shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to conflicts of
law principles thereof.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Terms, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Orange County, California, or the U.S. federal courts for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.
5.9.    Severability. Should any provision of the Terms be determined by a court
of law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.
5.10.    Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the U.S. Securities and Exchange Commission thereunder, and
state, foreign or local securities laws and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and the Terms shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

A-9    

--------------------------------------------------------------------------------




5.11.    Amendments. Except as explicitly prohibited by the Plan, the Terms may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment or modification
of the Terms shall adversely affect the Option in any material way without
Participant’s prior written consent. The Terms may not be modified, suspended or
terminated except by an instrument in writing signed by a duly authorized
representative of the Company and, if Participant’s consent is required, by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1.
5.12.    Successors and Assigns. The Company may assign any of its rights with
respect to the Option to single or multiple assignees, and the Terms shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.2, the Terms shall be binding
upon Participant and Participant’s heirs, executors, administrators, successors
and assigns.
5.13.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Terms, the Option and the Terms shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, the Terms shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
5.14.    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Stock. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
5.15.    Language. If Participant has received these Terms or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
5.16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
5.17.    Country-Specific Terms. Notwithstanding anything to the contrary
herein, the Option grant shall be subject to the Country-Specific Terms.
Moreover, if Participant relocates to one of the countries included in the
Country-Specific Terms, the special terms and conditions for such country will
apply to Participant to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country-Specific Terms constitute part of these
Terms and are incorporated herein by reference.
5.18.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Option and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

A-10    

--------------------------------------------------------------------------------




5.19.    Currency. All calculations under the Plan shall be prepared based on
U.S. dollars. Amounts denominated in any currency other than U.S. dollars shall
be converted into U.S. dollars on the basis of the Exchange Rate in effect on
the relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. dollars, as reported on the relevant date in The
Wall Street Journal (or such other reliable source as may be selected from time
to time by the Administrator in its discretion).
5.20.    Waiver. Participant acknowledges that a waiver by the Company of a
breach of any provision of the Terms shall not operate or be construed as a
waiver of any other provision of the Terms, or of any subsequent breach by
Participant or any other participant.
5.21.    Coverage under Recoupment Policy. Participant acknowledges and agrees
that, except to the extent prohibited by applicable law, the Option and any and
all shares of Stock issued or other distributions made in settlement of all or a
portion of the Option shall be subject to any policy on the recovery of
compensation that the Board (or a duly authorized committee thereof) or the
Company may adopt, including any such policy adopted after the Grant Date.
5.22.    Entire Agreement. The Plan and the Terms constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.
5.23.    Insider Trading/Market Abuse Laws. Participant should be aware that his
or her country of residence may have insider trading and/or market abuse laws
which may affect Participant’s ability to acquire or sell shares of Stock under
the Plan during such times that Participant is considered to have “inside
information” (as defined in the laws in Participant’s country). These laws may
be the same or different from the Company’s insider trading policy. Participant
acknowledges that it is his or her responsibility to be informed of and
compliant with such regulations, and Participant is advised to speak to his or
her personal advisor on this matter.



A-11    